Citation Nr: 0312505	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  94-15 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision by the RO.  In 
that decision, the RO reopened and denied the veteran's claim 
of entitlement to service connection for PTSD.  He 
subsequently perfected an appeal regarding that decision.  
During that stage of the appeal, the RO issued a Statement of 
the Case (SOC) in January 1994 and a Supplemental Statement 
of the Case (SSOC) in November 1998.  

In a July 1999 decision, the Board denied a claim of 
entitlement to service connection for a back disorder.  The 
Board also reopened and remanded the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, to the RO for additional evidentiary 
development.  As will be explained in greater detail below, 
the requested development was completed.  In March 2002, the 
RO issued an SSOC in which it continued to deny entitlement 
to service connection for a psychiatric disorder, to include 
PTSD.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  In the comments accompanying the new 
regulations, it was noted that the VCAA provides that nothing 
in section 5103A "shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured."  
38 U.S.C.A. § 5103A (West 2002)).  It was further noted, 
however, that the VCAA also provides that nothing in section 
5103A precludes VA from providing such assistance as the 
Secretary considers appropriate.  38 U.S.C.A. § 5103(g) (West 
2002)).  Accordingly, the Secretary determined that some 
limited assistance was warranted on behalf of claimants 
attempting to reopen claims.  In particular, the Secretary 
determined that VA should request any existing records from 
Federal agencies or non-Federal agency sources, if reasonably 
identified by the claimant, in order to assist the claimant 
in reopening his or her claim.  66 Fed. Reg. 45,628.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  These 
regulations provide that, if the Board undertakes to provide 
the notice required by 38 U.S.C.A. § 5103(a), the appellant 
shall have not less than 30 days to respond.  See 38 C.F.R. 
§ 19(a)(2)(ii) (2002).  The provisions of 38 C.F.R. § 20.1304 
were also amended at that time so as to allow the Board to 
consider additional evidence submitted by an appellant within 
90 days of the certification of his appeal without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver.  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that the 
additional evidentiary development was needed prior to final 
appellate consideration of his claim.  Specifically, the 
Board found that, although the veteran had reported during an 
August 2001 VA psychiatric examination that he was sexually 
assaulted in service, he was not specifically advised of the 
necessity of providing additional details of this incident.  
Such details are necessary so that VA can properly explore 
alternative sources for information to corroborate the 
alleged stressor incident.  See Patton v. West, 12 Vet. App. 
272 (1999) (holding that the provisions in M21-1, Part III, 
5.14(c), which address PTSD claims based on personal assault, 
and provide for development to alternate sources for 
information, are substantive rules which are the equivalent 
of VA regulations and must be considered); see also YR v. 
West, 11 Vet. App. 393, 398-99 (1998). 

Therefore, the Board issued a letter to the veteran in 
October 2002 requesting that he complete an enclosed 
questionnaire concerning the alleged personal assault.  The 
veteran was advised that he had 30 days in which to respond 
to that letter.  To date, no response has been received from 
the veteran.

On May 1, 2003, just prior to the Board's final consideration 
of the claim on appeal, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-
7304, -7305, -7316 (May 1, 2003).  That decision emphasized 
the Board's status as "primarily an appellate tribunal," 
and held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
AOJ (agency of original jurisdiction) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit explained that this is contrary 
to the requirement of 38 U.S.C.A. § 7104(a) that "[a]ll 
questions in a matter which . . . is subject to decision by 
the Secretary shall be subject to one review on appeal by the 
Secretary," and that, under such a procedure, "the veteran 
is not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action would be to 
remand this claim to the RO so that the veteran can be 
provided with the notification necessary under 38 U.S.C.A. 
§ 5103(a) and Patton, and an appropriate period of time in 
which to submit evidence or argument in response to that 
notice.

The Board also notes the case of Pentecost v. Principi, 16, 
Vet. App. 124 (2001), in which the Court held that unit 
records showing that a base had been under rocket attack 
while the veteran was stationed there were sufficient to 
corroborate the veteran's account of having come under enemy 
fire.  The Board finds that, while this case is in remand 
status, the RO should specifically consider the impact of 
this case on the veteran's alleged stressor of having come 
under hostile fire in service.  In particular, the Board 
notes the April 2001 letter from the U. S. Armed Services 
Center for Research of Unit Records (USASCRUR) in which it 
was noted that Operational Reports of the 19th Engineer 
Battalion verify that unit elements came under hostile 
sniper, rocket, and grenade attacks during the veteran's 
assignment to Company A of that battalion.  The RO should 
consider whether this evidence serves to corroborate the 
veteran's alleged stressor, and, if so, whether additional 
evidentiary development is warranted as a result, to include, 
if indicated, providing him with another VA examination.

Accordingly, this case is remanded for the following action:

1.  The veteran should be asked to 
provide any additional information 
possible regarding the stressful events 
claimed to have caused PTSD and to 
identify potential alternative sources 
for supporting evidence regarding the 
stressors he alleges occurred in service.  
In particular, the veteran should provide 
as much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the claimed 
stressor events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.  The RO should then request 
any supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate.  

2.  Following completion of the 
foregoing, the RO should review the 
evidence of record and ensure that it has 
fully complied with the provisions of VA 
Adjudication Manual M21-1, Part III, 5.14 
(c) (April 30, 1999).  

3.  Once the foregoing has been 
completed, the RO must prepare a report 
detailing the nature of any stressors 
which it has determined are established 
by the record.  The RO should 
specifically consider, pursuant to 
Pentecost, whether the April 2001 letter 
from the USASCRUR serves to corroborate 
the veteran's alleged stressor of having 
come under hostile fire during service.  
This report is then to be added to the 
claims folder.

4.  The RO is then free to undertake any 
additional development deemed necessary 
in order to comply with the VCAA, to 
include providing the veteran with an 
additional VA examination, if deemed 
necessary.

5.  Once the aforementioned action has 
completed, the RO should then 
readjudicate the issues of entitlement to 
service connection for a psychiatric 
disorder, to include PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with copies of a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



